flLD      01V I
                                                 CURT OF APPEALS
                                                           WASHINGTON               • 0:
                                                  STATE OF
                                                                  58
                                                  NIB MAR 12 MT 1:
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                               No. 76342-3-1
                      Respondent,
                                               DIVISION ONE
         V.

JEFFREY HAVVTHORNE, JR.,                       UNPUBLISHED OPINION
                                                          MAR 1 2 2018
                      Appellant.               FILED:


      PER CURIAM. Jeffrey Hawthorne appeals his convictions for robbery,

third degree theft, and possession of a stolen vehicle. He contends, and the

State concedes, that his jury selection violated Batson v. Kentucky, 476 U.S. 79,

100 S.Ct. 1712,90 L.Ed.2d 69(1986) and requires a new trial. We accept the

State's concession.

      Reversed and remanded for a new trial.


                      For the Court: